UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6547



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


AUDLEY CASANOVA, a/k/a Robert King,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Winston-Salem. Frank W. Bullock,
Jr., District Judge. (CR-95-108; CA-04-106-1)


Submitted:   August 9, 2004                 Decided:   August 27, 2004


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Audley Casanova, Appellant Pro Se.       Clifton Thomas Barrett,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Audley    Casanova   appeals     a   district   court’s      order

accepting a magistrate judge’s recommendation to construe his

“motion to supplement” as a 28 U.S.C. § 2255 (2000) motion and

dismissing it as successive, noting that Casanova has not obtained

authorization from this court to file such a motion.              An appeal may

not be taken from the final order in a § 2255 proceeding unless a

circuit justice or judge issues a certificate of appealability.*

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent   “a   substantial     showing   of   the   denial   of    a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).         A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 338

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).

              We have independently reviewed the record and conclude

that Casanova has not made the requisite showing.             Accordingly, we

deny a certificate of appealability and dismiss this appeal.                    We

dispense with oral argument because the facts and legal contentions


      *
      See Reid v. Angelone, 369 F.3d 363, 367-70 (4th Cir. 2004)
(holding that order denying relief under Fed. R. Civ. P. 60(b) in
a habeas setting is “the final order in a habeas corpus proceeding”
subject to the certificate of appealability requirement of 28
U.S.C. § 2253(c)(1)(A) (2000)).

                                    - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                    DISMISSED




                              - 3 -